Citation Nr: 0513728	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  98-14 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, currently assigned a 20 percent rating for 
anterior-cruciate ligament laxity and a 10 percent rating for 
traumatic arthritis.

2.  Entitlement to an increased rating for right knee 
disability, currently assigned a 10 percent rating for 
ligament laxity and a 10 percent rating for degenerative 
arthritis.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A July 1999 RO rating decision denied 
entitlement to TDIU.  This claim was subject to a Board 
remand order dated January 2000.  A May 2001 RO rating 
decision denied increased ratings for left and right knee 
disabilities.  The case was before the Board again in October 
2001 at which time the Board remanded all of the claims for 
additional development.

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee disability has been manifested by 
no more than moderate impairment due to recurrent subluxation 
or lateral instability with essentially full extension and 
flexion limited to not less than 75 degrees.

2.  The veteran's right knee disability has been manifested 
by laxity more closely approximating moderate impairment due 
to recurrent subluxation or lateral instability with 
essentially full extension and flexion limited to not less 
than 75 degrees.




CONCLUSIONS OF LAW

1.  Left knee disability with lateral instability is not more 
than 20 percent disabling according to applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2004).

2.  Arthritis of the left knee with limitation of motion is 
no more than 10 percent disabling according to applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 4.7, 4.40, 4.45, 4.49, 4.71a, Diagnostic 
Code 5010-5003, 5260, 5261 (2004); VAOPGCPREC 9-98 (Aug. 14, 
1998); VAOPGCPREC 9-2004 (Sept. 9, 2004).

3.  Right knee disability with lateral instability is 20 
percent disabling, but not more, according to applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2004).

4.  Arthritis of the right knee with limitation of motion is 
no more than 10 percent disabling according to applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 4.7, 4.40, 4.45, 4.49, 4.71a, Diagnostic 
Code 5010-5003, 5260, 5261 (2004); VAOPGCPREC 9-98 (Aug. 14, 
1998); VAOPGCPREC 9-2004 (Sept. 9, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased ratings for his left and right 
knee disabilities as well as entitlement to TDIU.  The Board 
has reviewed all the evidence in the veteran's claims folder, 
which includes, but is not limited to: service medical 
records; his statements in support of claim; VA outpatient 
treatment records beginning in 1982; medical records from 
Baroness Erlanger and T.C. Thompson Children's Hospitals, 
Metropolitan Hospital, the Atlanta Sports Medicine Clinic, 
Tara Magnetic Imaging, Southern Regional Medical Center, 
Sports Medicine Clinic, P.C., and the Clayton Orthopedic 
Clinic; hearing transcripts before the RO in January 1984, 
April 1990, and November 1994; medical records and statements 
from Drs. George R. Baddour, Jr., Fred L. Allman, Jr., 
Radhakrishnan V. Nair, Joseph I. Hoffman, Jr., Richard B. 
Johnston, Gayla Sylvain, Lawrence S. Weiss, and Neil C. 
Berry; VA Compensation and Pension (C&P) examination reports 
dated April 1984, July 1986, January 1988, May 1990, July 
1992, July 1993, June 1997, September 2000, February 2003 and 
July 2004; documents and examination reports related to the 
veteran's employment with the United States Postal Service 
(USPS); documents from the Georgia Department of Labor; wage 
statements and legal documents pertaining to the veteran's 
bankruptcy petition; documents pertaining to a complaint 
filed with the U.S. Equal Employment Opportunity Commission 
(EEOC); and a letter from the J.C. Penney Company.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer 
medical diagnoses, statements, or opinions.  
Competent medical evidence may also mean 
statements conveying sound medical principles 
found in medical treatises.  It would also include 
statements contained in authoritative writings 
such as medical and scientific articles and 
research reports or analyses.
(2)  Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a 
lay person.

I.  Factual Summary

Historically, the veteran received in-service treatment for 
left knee symptoms of pain, effusion, decreased range of 
motion and positive Lachman's sign assessed as a recurrent 
anterior cruciate ligament (ACL) injury.  An RO rating 
decision dated April 1984 granted service connection for 
residuals of left knee injury, and assigned an initial 20% 
rating under Diagnostic Code (DC) 5257.  This rating was 
based upon a private diagnosis of grade III complete ACL 
deficient knee with probable chronic anteromedial and 
anterolateral instability, and a December 1983 VA examination 
report with findings of marked anterior, medial and 
anteromedial rotary instability, positive pivot shift and 
Lachman's test, mild anterolateral instability, and a 1/2 inch 
smaller circumference of the left thigh.

Thereafter, VA examination reports and private clinic records 
continued to describe marked or gross lateral instability of 
the left knee.  At his January 1988 VA examination, he 
reported a recently symptomatic right knee and employer 
difficulties as he was unable to stand for prolonged periods 
of time.  His diagnoses at that time included residual of 
left knee injury with laxity of the laterocollateral 
ligaments and minimal weight bearing crepitus, and 
degenerative joint disease of the right knee with laxity of 
the laterocollateral ligaments and stress type arthralgias.  
A February 1989 letter from Dr. Allman described the absence 
of the left ACL with injuries to the medial collateral 
ligament as well as the medial and lateral menisci.

In April 1990, a private examiner diagnosed the veteran with 
an anterior cruciate deficient left knee with work 
limitations precluding walking on slippery surfaces, 
protracted or irregular hours of work, lifting and carrying 
of objects of moderate weight, pulling, pushing, repeated 
bending, twisting, squatting and operation of a motor 
vehicle.  He was deemed capable of occasional light lifting 
and carrying under 15 pounds as well as occasional walking 
and standing.  He was recommended for sitting work the 
majority of the time.  USPS denied the veteran's request for 
temporary light duty due to the non-availability of any 
suitable positions consistent with his work limitations.

On May 15, 1990, the veteran underwent an arthroscopically 
assisted left anterior patellar graft, partial lateral 
meniscectomy, open assist medial meniscus repair, arthrscopic 
notchplasty and debridement of the intercondylar notch.  

An October 1990 RO rating decision increased the disability 
rating for left knee disability to 30% under DC 5257.

VA examination in July 1992 recorded the veteran's complaints 
of continued left knee pain with weakness.  He was working as 
a postal mail sorter.  His physical examination was 
significant for marked crepitus on motion and walking with a 
slight limp.  He had difficulty with partial squats, heel and 
toe standing, and standing on his left foot alone.  His left 
knee demonstrated 0 degrees of extension and 135 degrees of 
flexion, no weakness, and negative McMurray's test.  He was 
given a diagnosis of residual injury of the left knee with 
instability. 

VA examination in July 1993 noted the veteran's continued 
complaints of left knee pain with slight swelling, crepitus, 
bending limitations, inability to fully squat, inability to 
run, stiffness with prolonged sitting, and looseness when 
climbing stairs.  He reported two weeks' of lost work time 
due to his left knee symptoms.  His examination was 
significant for slight laxity of the collateral ligaments, 
positive Apley's restriction test, and a 1/2 inch lessened 
circumference at the calves and lower 3rd level of the thigh.  
His left knee demonstrated 0 degrees of extension and 135 
degrees of flexion.  He was given a diagnosis of 
postoperative status medial meniscectomy and repair of ACL 
with persisting subjective complaints and functional 
residuals as noted.

An October 1993 progress note from Dr. Nair recorded the 
veteran's complaints of bilateral knee pain more severe on 
the left.  

An RO rating decision dated November 1993 decreased the 
disability evaluation for the veteran's left knee to 20% 
under DC 5293.

Thereafter, the RO received a November 1993 magnetic 
resonance imaging (MRI) scan of the left knee interpreted as 
showing a suspect small osteochondral defect of the lateral 
patellar facet, small joint effusion, intact ACL graft 
following ACL repair, suspect meniscectomy of the lateral 
posterior meniscus without obvious recurrent or residual 
tear, and Grade III tear of the medial meniscus posteriorly.  
A clinic record from Dr. Nair in November 1993 described 
significant atrophy of the left quadriceps and grade I 
instability.  In August 1994, he underwent a diagnostic left 
knee arthroscopy resulting in resection of anterior horn tear 
of the lateral meniscus and chondroplasty of the lateral 
femoral condyle.  In October 1994, he underwent a right knee 
diagnostic arthoscopy with lateral release and chondroplasty 
of the femoral trochlea as well as the medial facet of the 
patella.

According to statements of record, the veteran involuntarily 
resigned his employment with USPS as a mail handler in April 
1997 due to his job restrictions, excessive use of leave for 
convalescence purposes, and left knee symptoms restricting 
him from prolonged periods of standing or sitting.  A USPS 
Notification of Personnel Action noted that the veteran 
voluntarily resigned his mail handler position, making 
$35,118 per year, "DUE TO BAD HEALTH PROBLEMS AND SURGERY."

A May 1997 letter from Dr. Johnston provided the following 
opinion:

[The veteran] is currently under my care for knee 
problems.  He has had multiple surgeries on his 
knees.  Because of an anterior-cruciate ligament 
reconstruction and residual instability, he has 
some limitations for the left knee.  In addition, 
he has developed chondromalacia of the patella of 
the right knee and is having ongoing pain related 
to this problem.  For this reason, it is 
recommended that he be on restrictions to avoid 
squatting for both knees, running, carrying of 
objects weighing over twenty pounds while walking, 
or ladder climbing; kneeling should also be 
avoided for both knees.  With these limitations, I 
would anticipate that he would have minimal 
symptoms related to the knees, and these are 
recommended for his work area.

VA examination in June 1997 reflected the veteran's report of 
continued left knee pain, knee popping and buckling occurring 
four times per week.  His knee was stiff and painful with 
cold weather, and he had difficulty with activities such as 
stair use.  He used a brace on the left knee and used a cane 
on the right.  His physical examination was significant for 
an inability to extend or flex the knee completely with pain 
grimacing observed.  His left knee motion measured 15 degrees 
of extension and 90 degrees of flexion.  His right knee 
motion measured as 0 degrees of extension to 120 degrees of 
flexion.  His left calf and thigh muscles were small in 
circumference as compared to the right.  X-ray examination 
demonstrated mild bicompartmental narrowing in both knees 
with a probable old Segond fracture noted on the lateral 
aspect of the tibial plateau.

By means of a rating decision dated December 1997, the RO 
granted a separate 10% rating for traumatic arthritis of the 
left knee pursuant to DC 5010.  

A January 1998 statement from Dr. Johnston opined that the 
veteran had residual instability of the left knee resulting 
in overuse of the right knee and a possible secondary injury.  
A VA examination report dated March 1998 noted additional 
complaint of right knee pain exacerbated with prolonged 
walking, standing or climbing and/or cold weather.  He 
experienced sensations such as sharp discomfort, joint 
looseness, popping and locking.  On physical examination, he 
was noted to have entered the room with a noticeable limp and 
use of a cane on the right side.  His physical examination 
was significant for minimal effusion, moderate crepitus, and 
some increased joint space laxity when assessing the 
posterior cruciate ligament.  He was able to fully extend the 
knee to 180 degrees, and flex the knee to approximately 90 
degrees.  The VA examiner also opined that the right knee 
disability may be proximately due to the left knee 
disability.

An RO rating decision dated May 1998 granted service 
connection for degenerative joint disease of the right knee, 
and assigned an initial 10% evaluation under DC 5299-5010.

From August to September 1998, the veteran was seen by Dr. 
Johnston primarily due to complaint of increased right knee 
symptoms such as give-way, clicking, popping, grinding, 
swelling, catching and locking.  These symptoms were worsened 
with activities such as walking and standing.  His right knee 
examination findings included trace effusion, patellofemoral 
crepitation, and positive compression sign.   His left knee 
demonstrated grade I anterior Lachman's with an end point 
with full range of motion.  An October 1998 statement from 
Dr. Johnston indicated that the veteran currently manifested 
mild instability of the left knee and chondromalacia of the 
right knee with recommended activity restrictions from 
squatting, kneeling, and carrying objects weighing over 25 
pounds while walking, ladder-climbing or frequent stair 
climbing.

The USPS denied the veteran's request for reinstatement, by 
reason of not being "best suited," in January 1998.  This 
decision considered factors such as past employment history, 
disciplinary actions, attendance, driving and safety records.  
By decision dated January 2000, the EEOC dismissed the 
veteran's complaint of employment discrimination by USPS on 
the basis that he filed his claim beyond the statute of 
limitations.  Additional correspondence from the veteran 
included a letter to Dr. Hoffman alleging that he had 
improperly released the veteran from a light duty assignment.  
He requested Dr. Hoffman to produce a light duty assignment 
excuse letter restricting his standing and sitting.

By means of a rating decision dated January 1999, the RO 
granted service connection for ligament laxity of the right 
knee, and assigned a separate 10% rating under DC 5257.

In February 1999, the veteran filed his TDIU claim.  At that 
time, he reported working for TRC Staffing Service, involving 
warehouse shipping and receiving for some time beginning in 
July 1997.  He had worked 20 to 30 hours weeks and missed 8 
months from work due to illness.  His highest earnings per 
month was $425.  He also had experience as a dock worker with 
Roadway express from November 1998 to January 1999.  He had 
worked 12-16 per week with highest weekly earnings of $350.  
He lost 30 days due to illness.  Wage statements (W-2) for 
the year 1998 show that the veteran earned $7,559.77 at TRC 
and $3,026.70 at Roadway Express, Inc.  Wage statements for 
the year 1999 show that he earned $1,024.95 at Roadway 
Express, Inc. and $1987 at J.C. Penney Company, Inc.

In September 2000, the veteran underwent VA C&P examination 
conducted with benefit of review of his claims folder at the 
Southside Orthopedic Center.  At that time, he mainly 
complained of pain on standing and walking with instability 
of both knees.  His left knee was generally more symptomatic 
than the right.  He also referred to vague complaints of pain 
in the thighs and legs.  He asserted an ability to perform 
only part-time work, and felt the maximum amount of hours he 
could work was 30 hours.  On physical examination, he walked 
with an obvious limped gait.  On standing, he was able to 
bring his knees to 0 degrees.  He was unable to squat due to 
pain.  Examination of the left knee showed active range of 
motion from 0 to 110 degrees.  The last 10 degrees of 
extension, and the last 10-15 degrees of flexion, were 
painful.  There was generalized tenderness more specific to 
both sides of the joint.  Patellofemoral compression and 
tenderness under the patella were positive.  He also had 
positive, grade I anterior drawer sign, Lachman's sign and 
Apley's grinding sign.  His McMurray's sign was negative.  
His side-to-side stability was normal.  Neurovascular status 
was normal.  There was grade I atrophy of the thigh muscles.

Examination of the right knee demonstrated mild atrophy of 
the right lower extremity.  There was positive tenderness of 
the patella as well as patellofemoral compression.  Medial 
joint line tenderness was minimal, and lateral joint line 
tenderness was positive.  Range of motion measured from 0 to 
110 degrees with painful motion in the first and last 10 
degrees.  Anterior instability was grade I with positive 
drawer sign, Slocum test and Lachman's sign.  Side-to-side 
stability was normal.  Pivot shift and McMurray's signs were 
negative.  Apley's grinding sign was questionably positive.  
Following x-ray examination, the examiner offered the 
following diagnoses and opinion:

IMPRESSION:		1.  Left knee:  Residual 
instability post anterior 
cruciate ligament 
reconstruction, remote.
2.	DJD of the left knee.  The 
primary findings are moderate.  
He has spurs, which can be 
causing him mechanical 
problems.
3.  Post-traumatic 
chondromalacia, right knee
4.  DJD of the right knee.
OPINION:  This patient is disabled because he has 
a moderate amount of DJD of the left knee.  
Because of his long-standing problem in the left 
lower extremity and the fact that the patient has 
been limping over a long period of time, and he 
was not offered surgical treatment for the left 
knee as it was not available during that time, the 
patient developed early arthritis of the right 
knee.  Hence, both are service connected or 
related.  The patient is disabled due to these 
injuries and their results.  I have reviewed the 
C-file, and I have reviewed the operative notes 
and the medical records provided to me.  
Presently, I would recommend that the patient can 
only work part-time, and also should do only light 
work.  Overall prognosis for both knees is 
guarded.  He will require surgical treatment for 
both knees.  In fact, eventually, years down the 
line, he will end up requiring a total knee 
replacement arthroplasty.

A July 2001 examination report from Neil C. Berry, M.D., of 
the Clayton Orthopedic Clinic included findings of moderate 
crepitus and stiffness of both knees.  Bilaterally, the 
veteran lacked 5-10 degrees of full extension with flexion 
approximating 75 to 80 degrees.  His anterior cruciate muscle 
appeared intact on the left, but guarding on the right 
prevented an evaluation.  X-ray examination showed left knee 
degenerative changes in the lateral compartments with some in 
the medial compartment.  His tunnels and fixation for the 
screw and staple appeared inappropriately positioned for 
current standards.  His right knee showed mild degenerative 
changes in the medial compartment with some mild spurring 
and, perhaps, slight loss of cartilaginous joint space.

Earnings statements from Bi-Weekly Associates, covering 4 
separate pay periods in May and June 2001, show that the 
veteran was working from approximately 26 to 31 hours every 
two weeks at the rate of $11.34 per hour.  His gross 
paychecks ranged from $202.65 to 260.56.

In February 2003, the veteran underwent another VA C&P 
examination with benefit of review of his claims folder.  At 
that time, he voiced complaint of stiffness, locking, pain, 
grinding sensation, tenderness, instability, muscle spasm, 
fatigability and lack of energy.  He claimed an inability to 
stand or sit for any prolonged periods of time, and an 
inability to climb stairs without assistance.  He further 
claimed an inability to perform activities such as showering, 
gardening, pushing the lawnmower or vacuum.  He required some 
occasional treatments of bed rest.  He reported losing 
approximately 18 months of work due to his medical condition.  
He was currently working as a customer service agent on a 
part-time basis working approximately 12 hours per week.  On 
physical examination, he walked with an abnormal gait wearing 
braces on both knees.  He had active range of motion from 0 
to 90 degrees bilaterally.  His pain began at 90 degrees and 
was the major limitation to his active range of motion.  His 
knees were additionally limited by lack of endurance, but not 
fatigue, weakness or incoordination.  There was no ankylosis.  
His Drawer's test was essentially normal.  His McMurray's 
tests were positive bilaterally.  During examination, there 
was evidence of locking and crepitus.  There was no 
subluxation or effusion.  Following an extensive review of 
the medical record, the examiner provided diagnoses of right 
knee degenerative joint disease with ligament laxity, and 
traumatic arthritis of the left knee with anterior cruciate 
ligament laxity.  The examiner commented that the veteran was 
working 12 to 14 hours per week, and that activities 
involving stooping or squatting would be difficult for the 
veteran to perform.  The examiner also offered the following 
opinion: 

After a thorough review of his veteran's medical 
records of his several orthopedic visits and 
reconstruction surgeries he had done coupled with 
today's physical examination, it is my considered 
opinion that this veteran has significant joint 
disease of both knees with significant knee 
laxity.  There was no x-ray done today, as there 
is no indication for it because he has had several 
x-rays done in the past.  He also has had several 
MRI's, which makes further x-rays a useless 
procedure.  However, this veteran has been advised 
on several occasions to do quadriceps exercises.  
It is doubtful that this veteran is doing this 
because there is significant wasting of his 
quadriceps muscle and, thus, his inability to bend 
and move the joint is not an unusual complication.  
This veteran has also had several surgeries and 
this would account for the laxity of the joints.  
Physical examination has revealed significant 
crepitus and locking pain, which are all due to 
his chronic degenerative joint disease of both 
knees.  This veteran has been seen by several 
orthopedic surgeons and they have reached the same 
conclusions and I tend to agree with their 
conclusions.

In February 2003, the veteran was notified by J.C. Penny that 
his employment was being terminated due to the companies' 
permanent closing of its non-retail CLC operations.

In March 2003, the veteran was seen by Dr. Nair with 
complaint of right knee symptoms of pain, stiffness, grinding 
sensation, and occasional feeling of give-way and locking.  
On physical examination, he walked with a normal gait 
pattern.  In the right knee, the posterior drawer sign was 
positive.  His pivot sign, Lachman's and McMurray's tests 
were negative.  His range of motion was from 0 to 135 degrees 
with mild recurvatum.  A popliteal cyst was palpated at the 
posteromedial corner.  His left knee was negative on drawers 
sign, Lachman's and McMurray's.  There was mild crepitus on 
patellofemoral movements.  He was diagnosed with popliteal 
cyst of the right knee with symptomatic posterior cruciate 
deficiency, and left knee anterior cruciate reconstruction 
doing satisfactorily with marginal symptoms.  An April 2003 
prescription note from Dr. Nair estimated the veteran would 
be out of work for an approximate 3-4 month time period.

In May 2003, the veteran underwent right knee arthroscopy 
involving anterior cruciate ligament reconstruction using 
bone-tendon-bone graft.

Follow-up progress notes from Dr. Nair showed that the 
veteran underwent a period of physical therapy.  By July 
2003, the veteran was noted to have no specific complaints 
with denial of episodes of give out or locking.  He reported 
stability on ambulation and weightbearing.  His physical 
examination was significant for mild weakness and mild 
quadriceps atrophy.  His Drawer and Lachman's were negative.

A March 2004 statement from Dr. Nair reads as follows:

[The veteran] was evaluated today regarding his 
right knee.  He continued to have discomfort 
mostly to the medial aspect of the patella as 
well as crepitus on knee movement.  His range of 
motion is normal, mild degree patella tenderness 
is present.  Tracking is satisfactory.  KT-1000 
evaluation also carried out today shows cruciate 
stability satisfactory.

He was initially seen several months ago with 
anterior cruciate deficiency and he underwent ACL 
reconstruction on 05-07-03.  He was placed on 
rehabilitation program.  Following this, he was 
then seen on 09/15/03 with satisfactory recovery.  
At this time, he has satisfactory range of 
motion.  He was released to his pre-injury level 
of activities on the 09/15/03 visit.

Today's evaluation, he has chondromalacia 
symptoms.  Based on this, recommended he may 
limit his kneeling, squatting type of activities 
as well as unprotected heights.

LONG-TERM PROGNOSIS: Fair to guarded given the 
chondromalacia symptoms ...

The most recent VA examination report, dated July 2004, 
included the veteran's report of pain, occasional swelling 
and occasional feeling of give-way and locking of both knees, 
left greater than right.  On examination, he was noted to 
have a slight limp and obvious crepitus.  He was unable to 
squat freely.  The general appearance of his knee joints was 
normal with no effusion.  He had grade 1-2 patellofemoral 
crepitus bilaterally.  He was also positive for generalized 
tenderness with medial joint line tenderness and 
patellofemoral compression.  His range of motion was 
decreased in both knees measured as right knee range of 
motion from 0 to 120 degrees with pain beginning at 15 
degrees, and left knee range of motion from 0 to 110 degrees.  
His pain seemed to be his major problem with evidence of 
pain, fatigue, weakness, lack of endurance and 
incoordination.  The clinical assessment of both his knee was 
consistent with grade I residual anterior cruciate 
insufficiency in both knees.  His Drawer's and Lachman's 
signs were positive, and he required a brace on both knees.  
There was no ankylosis.  His instability was assessed as 
"moderate" in both knees.  The examiner offered diagnoses 
of bilateral chondromalacia patella, and partial anterior 
cruciate ligament residual insufficiency due to remote post 
reconstruction.  The examiner also offered the following 
commentary:

DISCUSSION AND OPINION: The patient still has 
residual problems in both knees.  The subsequent 
condition of the left knee took place in 1984 
which occurred in service.  The subsequent 
condition of the right knee took place in 1997 
which occurred in service.  The right knee 
symptoms gradually progressed over a period of 
time, and they are secondary to his left knee.  
Both knee conditions are service-related problem.  
The patient is presently partially disabled.  His 
activities of daily living are limited.  Medically 
there is a pathophysiological relationship between 
the two conditions and there is evidence in the 
medical records explaining the relationship.

Presently, I would recommend his sedentary job as he is 
unable to hold any strenuous job, which requires [a] lot 
of bending[,] squatting, kneeling, or heavy lifting.  
The records reviewed for preparing this list has already 
been listed in the worksheet. 

II.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a 
(2004).  The veteran's left and right knee disabilities have 
been assigned an evaluation for impairment due to recurrent 
subluxation or lateral instability under Diagnostic Code 
5257.  Pursuant to that diagnostic code, a 10 % rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).  Moderate impairment due to recurrent 
subluxation or lateral instability warrants a 20 % rating.  
Id.  A 30 % rating is warranted for severe impairment due to 
recurrent subluxation or lateral.  Id.

The veteran also holds a separate rating on each knee for 
degenerative or traumatic arthritis, as part and parcel of 
service connected knee disability, with non-compensable 
limitation of motion.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  
Diagnostic Code 5010-5003 provides that traumatic arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 % is for application for 
each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.

With respect to the diagnostic codes for limitation of motion 
of the knee, Diagnostic Codes 5260 and 5261 provide 
noncompensable ratings when flexion is limited to 60 degrees 
or extension is limited to 5 degrees.  A 10% rating would 
require flexion limited to 45 degrees or extension limited to 
10 degrees and a 20% rating would require flexion limited to 
30 degrees or extension limited to 15 degrees.  Normal range 
of motion of the knee is measured from 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2004).  Separate ratings may be provided where limitation of 
both extension and flexion are compensable under Diagnostic 
Codes 5260 and 5261.  VAOPGCPREC 9-2004 (Sept. 19, 2004).

A.  Left knee

The veteran's current appeal was initiated from a May 2001 RO 
rating decision which denied a rating in excess of 20% for 
residuals of left knee injury, post-operative, with ACL 
laxity, and a rating in excess of 10% for traumatic arthritis 
of the left knee with non-compensable limitation of motion.  
It appears from the record that the RO accepted information 
from a September 2000 VA examination report as constituting 
an informally raised claim for an increased rating.

In the case, the veteran primarily voices complaint of left 
knee disability manifested by pain, occasional swelling, 
episodes of give-way, and instability with an exacerbation of 
symptoms by weight-bearing and/or prolonged use.  He has 
claimed an inability to perform activities such as using 
stairs without assistance, showering, gardening, pushing a 
lawn mower and vacuuming.

The Board has conducted a longitudinal review of the medical 
records noting surgical repair of the ACL and menisci in May 
1990 and repair of a meniscus tear and chondroplasty of the 
lateral femoral condyle in August 1994.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  The overall severity of the 
veteran's left knee disability has resulted in overuse of the 
right knee with resultant additional disability to the right 
knee.  The issue in this case, however, concerns the current 
degree of left knee impairment as demonstrated during the 
appeal period.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The Board finds that the preponderance of the evidence 
establishes that the veteran's left knee disability has been 
manifested by no more than moderate impairment due to 
recurrent subluxation or lateral instability.  This findings 
is supported by descriptions of grade I anterior Drawer's 
sign with positive Lachman's sign on VA examination in 
September 2000; intact anterior cruciate muscle noted by Dr. 
Berry in July 2001; significant knee laxity described on VA 
examination in February 2003; marginal symptoms noted by Dr. 
Nair in March 2003; and "moderate' instability of the left 
knee described on VA examination in July 2004.  At various 
times, the veteran has used a knee brace as well as a cane.  
None of this evidence tends to show that the veteran's 
impairment due to recurrent subluxation or instability more 
nearly approximate "severe" impairment due to recurrent 
subluxation or instability.  See 38 C.F.R. § 4.7 (2004).  The 
veteran is deemed competent to describe his left knee 
symptoms such as instability and give-way, but the medical 
descriptions of the severity of those symptoms holds more 
probative value in this case.  As such, the Board finds that 
an increased rating under DC 5257 is not warranted.

The veteran has also holds a separate 10% rating for x-ray 
confirmed arthritis with painful motion of a non-compensable 
degree.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  Range of 
motion findings during the appeal period include measurements 
of 0 to 110 degrees on VA examination in September 2000; 10 
to 75 degrees on examination by Dr. Berry in July 2001; 0 to 
90 degrees on VA examination in February 2003; and 0 to 110 
degrees on VA examination in July 2004.  The record clearly 
describes painful motion, fatigue, weakness and lack of 
endurance.  Significant atrophy of the left lower extremity 
has been documented and measured.  VA examination in 
September 2000 noted painful motion beginning at 10 degrees 
of extension and the last 15 degrees of flexion while VA 
examination in February 2003 noted pain beginning at 90 
degrees of flexion.

The veteran's 10% rating under DC 5010 compensates him for 
painful motion due to arthritis.  See 38 C.F.R. § 5010 
(2004).  See generally 38 C.F.R. § 4.49 (2004).  Even 
considering these factors of functional impairment on use as 
required by 38 C.F.R. §§ 4.40 and 4.45, the veteran's range 
of motion loss in flexion falls well short of the 45 degree 
limitation of motion required for a compensable rating under 
DC 5260.  The record includes an isolated finding of a 10 
degree limitation of extension found by Dr. Berry in July 
2001.  VA examination in September 2000 described painful 
motion beginning at 10 degrees of extension but otherwise 
full active extension.  The other examination reports in 
February 2003 and July 2004 also measure full extension.  
Essentially, the consistent picture of disability shows that 
the left knee is essentially manifested by full active 
extension.  Even considering these factors of functional 
impairment on use as required by 38 C.F.R. §§ 4.40 and 4.45, 
the preponderance of the evidence establishes that the 
veteran does not meet the criteria for a compensable rating 
for limitation of extension under DC 5261.  The Board also 
finds no documented and/or competent evidence of occasionally 
incapacitating exacerbations of his arthritis as to warrant a 
higher rating under DC 5003.  Parenthetically, the Board 
notes that a compensable rating under DC 5261 would provide 
no benefit to the veteran as that rating would supplant his 
10% rating for arthritis with non-compensable loss of motion 
under DC 5010.

The VA examiner in July 2004 found no evidence of left knee 
ankylosis, there is no evidence of current dislocation of 
semilunar cartilage, nor evidence of malunion or non-union of 
the tibia and fibula.  Thus, consideration of higher 
alternate ratings under DC's 5256, 5258, and 5262 is not 
warranted.

In summary, the Board finds that the preponderance of the 
evidence establishes that the veteran's left knee disability 
has been manifested by no more than moderate impairment due 
to recurrent subluxation or lateral instability with 
essentially full extension and flexion limited to not less 
than 75 degrees.  The most probative evidence in this case 
consists of the objective findings as reported by medical 
examiners competent to evaluate the severity of the veteran's 
left knee symptoms.  The benefit of the doubt rule is not for 
application.  See Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).



B.  Right knee

The veteran's current appeal was initiated from a May 2001 RO 
rating decision which denied a rating in excess of 10% for 
ligament laxity, and a rating in excess of 10% for 
degenerative arthritis of the right knee with non-compensable 
limitation of motion.  It appears from the record that the RO 
accepted information from a September 2000 VA examination 
report as constituting an informally raised claim for an 
increased rating.

A longitudinal review of the evidence reveals that the 
veteran's right knee disability is proximately due to overuse 
to compensate for the veteran's left knee symptomatology.  
His symptoms initially manifested in 1988 with diagnostic 
arthroscopy with lateral release and chondroplasty performed 
in October 1994 and, in May 2003, an arthroscopy involving 
ACL reconstruction was performed.  His reported right knee 
symptoms and limitations are similar to those he reports for 
his left knee.

The veteran's right knee instability has been described as 
grade I on VA examination in September 2000; no descriptive 
findings of instability on examination by Dr. Berry in July 
2001; significant laxity on VA examination in February 2003; 
symptomatic posterior cruciate deficiency by Dr. Nair in 
March 2003; negative findings by Dr. Nair in July 2003; 
satisfactory stability found by Dr. Nair in March 2004; and 
"moderate" instability found by VA examination in July 
2004.  The Board finds, with application of 38 C.F.R. § 4.7 
and the reasonable doubt rule, that the veteran's impairment 
due to recurrent subluxation or instability more closely 
approximates impairment that is moderate in degree.  As such, 
a 20 percent rating is warranted under DC 5257.  However, the 
preponderance of the evidence as reported above establishes 
that the impairment due to recurrent subluxation or 
instability is no more than moderate in degree.

The RO has also assigned the veteran a separate 10% rating 
for x-ray confirmed arthritis of the right knee with painful 
motion of a non-compensable degree.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).  Range of motion findings during the appeal 
period include measurements of 0 to 110 degrees with painful 
motion in the first and last 10 degrees on VA examination in 
September 2000; 10 to 75 degrees on examination by Dr. Berry 
in July 2001; 0 to 90 degrees with pain beginning at 90 
degrees on VA examination in February 2003; 0 to 135 degrees 
on examination by Dr. Nair in March 2003; "normal" range of 
motion found by Dr. Nair in March 2004; and 0 to 120 degrees 
with pain beginning at 15 degrees on VA examination in July 
2004.  There is no dispute that the veteran manifests painful 
motion, fatigue, weakness and lack of endurance with atrophy 
of the right lower extremity documented.

The veteran's range of motion loss in flexion has ranged from 
75 degrees to full range of active motion.  The veteran does 
experience pain at the end range of motion with atrophy of 
right lower extremity due to disuse.  See 38 C.F.R. §§ 4.40, 
4.45 (2004).  Even with consideration of functional loss of 
use of the right knee during flare-ups of disability, the 
veteran's range of motion loss falls well short of the 45 
degree limitation of motion required for a compensable rating 
under DC 5260.  Beyond the one measurement of 10 degrees of 
extension noted by Dr. Berry in July 2001, the veteran's 
right knee extension has consistently been measured as 0 
degrees.  The preponderance of the evidence establishes 
essentially full extension of the right knee during the 
appeal period.  As such, a compensable rating for limitation 
of extension under DC 5261 is not warranted.

The Board finds no basis in the record for alternative 
consideration of a higher rating under DC's 5256, 5258, and 
5262.

In summary, the Board finds that the preponderance of the 
evidence establishes that the veteran's right knee disability 
has been manifested by no more than moderate impairment due 
to recurrent subluxation or lateral instability with 
essentially full extension and flexion limited to not less 
than 75 degrees.  The most probative evidence in this case 
consists of the objective findings as reported by medical 
examiners competent to evaluate the severity of the veteran's 
right knee symptoms.  The benefit of the doubt rule is not 
for application.  See Ortiz, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).

III.  Duty to assist and provide notice

Finally, the Board has carefully reviewed the record to 
ensure VA compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (CAVC) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

On review of the record, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the RO sent the veteran a letter on April 9, 2001 
advising him of the disability ratings assigned for his left 
and right knee disabilities.  The RO appears to have inferred 
an informally raised claim for increased ratings in 
conjunction with the veteran's application for TDIU.  This 
letter identified for the veteran the types of information 
and/or evidence necessary to establish the severity of his 
service connected disabilities.  He was advised that his 
entitlement to TDIU was predicated, in part, upon the 
disability ratings assignable to his left and right knee 
disabilities.  The rating decision on appeal, the June 2001 
Supplemental Statement of the Case (SSOC) and the subsequent 
SSOC's informed him of the applicable law and regulations, 
why his claims were denied, and of the evidence that was 
deemed lacking.  An October 2001 Board remand order 
specifically delineated for the veteran the type(s) of 
evidence and/or information deemed necessary to substantiate 
his claims.  As evidenced by the veteran's actions in 
submitting private examination reports and his arguments on 
appeal, he clearly understands the types of evidence and/or 
information necessary to establish his entitlement to higher 
ratings.

With regard to elements (2) and (3), the Board notes that the 
April 2001 letter cited above notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  This letter included sections 
entitled "VA's Duty To Assist You Obtain Evidence for Your 
Claim," "What Information Or Evidence Do We Still Need From 
You," "What Can You Do To Help With Your Claim," "When And 
Where Do You Send The Information Or Evidence" and an 
extensive section describing "What Has Been Done To Help 
With Your Claim."  This letter explained to him to send in 
the evidence and/or information himself and/or to tell VA 
about any additional information or evidence he desired VA 
assistance in obtaining.  At this time, he was provided pre-
printed forms to return to the RO authorizing VA to obtain 
evidence on his behalf.  An additional letter was sent to the 
veteran in October 2001 advising him of outstanding evidence 
and/or information deemed necessary to substantiate his 
claims.  The language used above substantially conforms to 
the requirements of element (4) with the actual language of 
38 C.F.R. § 3.159(b)(1) provided to the veteran in the 
December 2004 SSOC.  The Board finds substantial compliance 
with the VCAA notice requirements, and notes that the veteran 
has not pleaded with any specificity any deficiencies of 
notice.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  It is clear from the record that the veteran 
has had a fair opportunity to participate in the development 
of his claim.

The Board also finds that VA's duty to assist the veteran has 
been satisfied in this case.  The RO has obtained the 
veteran's service medical records and VA clinic records.  The 
RO has also obtained, when authorized, all private medical 
records identified by the veteran.  The veteran himself has 
actively participated in the development of his claim by 
submitting his private medical records himself.  In fact, he 
has updated his medical records on numerous occasions during 
the appeal and has recently requested an expedited review 
based upon financial difficulties.  The claims folder also 
contains all relevant VA records and all private clinic 
records for which the veteran authorized VA to obtain on his 
behalf.

VA also deemed it necessary to obtain medical examination and 
opinion as necessary to decide the claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  In fact, several VA examination were 
performed during the appeal period which were supplemented by 
private examination reports provided by the veteran and/or 
obtained on his behalf.  The Board finds, upon review of this 
evidence, that sufficient evidence is of record to decide the 
claim on appeal.  Based upon the above, the Board also finds 
that VA has satisfied its duty to assist the veteran in this 
claim, and further finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claims.


ORDER

A rating in excess of 20 percent for left knee disability 
with lateral instability is denied.

A rating in excess of 10 percent for arthritis of the left 
knee with limitation of motion is denied.

A 20 percent rating, but no higher, for right knee disability 
with lateral instability is granted.

A rating in excess of 10 percent for arthritis of the right 
knee with limitation of motion is denied.


REMAND

In the last SSOC dated December 2004, the RO did not review 
the TDIU claim on the merits as his combined 50% rating in 
effect rendered him ineligible for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a).  As held above, the Board 
has granted an increase to 20% for the veteran's right knee 
laxity symptoms.  The veteran now holds ratings of 20% for 
right knee ligament laxity, 20% for left knee ligament 
laxity, 10% for right knee arthritis with non-compensable 
limitation of motion, 10% for left knee arthritis with non-
compensable limitation of motion, and 10% for tinnitus.  When 
considering the bilateral factor of 38 C.F.R. § 4.26, the 
veteran currently holds a 60 percent combined rating which 
renders him eligible for consideration of a TDIU rating.  The 
RO should have the opportunity to review the claim on the 
merits prior to any further Board review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (the Board must consider 
whether a claimant will be prejudiced by addressing a 
question that has not been addressed by the RO).

On review of the record, the Board notes that a VA examiner 
in September 2000 opined that the veteran was only capable of 
work part-time, light duty work.  On the other hand, Dr. 
Johnston stated in a May 1997 letter that the veteran would 
manifest "minimal" knee symptoms if certain work 
restrictions were observed.  A VA examiner in July 2004 
recommended the veteran to perform a sedentary job, but 
nonetheless described the veteran has being partially 
disabled with restricted activities of daily living.  No 
specific assessment was given as to whether the veteran was 
capable of obtaining and maintaining substantially gainful 
employment.  The Board is of the opinion that medical 
examination and opinion is required in order to assess 
whether the veteran's service connected disabilities render 
him incapable of obtaining and maintaining substantially 
gainful employment.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should take appropriate action 
to ensure that current private and VA 
treatment records are associated with the 
claims folder.

2.  Upon receipt of any additional evidence 
and/or information, the veteran should also 
be afforded appropriate VA examination(s) 
in order to determine whether his service 
connected disabilities prevent him from 
obtaining and securing substantially 
gainful employment.  The claims folder 
should be made available to the examiner 
for review before examination.  Following 
examination, the examiner should provide 
opinion on the following question:
is it at least as likely as not 
that the cumulative effects of the 
veteran's service connected right 
knee disability, left knee 
disability, tinnitus, hearing loss, 
and residuals of laceration to the 
left side of forehead renders him 
incapable of obtaining and 
maintaining substantially gainful 
employment?

3.  Thereafter, the RO should readjudicate 
the claim on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


